                               UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


CATHERINE KUEHN,                                   )
                                                   )
       Plaintiff,                                  )         Case No. 4:20-cv-00436-SRC
                                                   )
vs.                                                )         St. Louis County Circuit Court
                                                   )         Case No. 20SL-CC00837
CHERYL POLLARD and                                 )
SWINGLINE TRANSPORT, LLC,                          )
                                                   )
       Defendants.                                 )

                            STIPULATION FOR DISMISSAL

      COMES NOW, Plaintiff, by and through counsel, and dismisses her cause of action against
Defendants, with prejudice. Each party to bear their own costs.


                                                       Respectfully submitted,

                                                       KOLKER AND LABOVITZ
                                                       /s/ Brent E. Labovitz
                                                       BRENT E. LABOVITZ #61468
                                                       7700 Bonhomme, Ste. 350
                                                       Clayton, Missouri 63105
                                                       (314) 727-4529 Telephone
                                                       (314) 727-8529 Facsimile
                                                       bel@kolkerlawfirm.com
                                                       Attorney for Plaintiff




                                                         1
                                         {483897 / 090039}
                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the above and foregoing was
emailed this 15th day of September, 2020 to:

LASHLY BAER, P.C.
Kevin L. Fritz
Daniel K. Mannion
714 Locust Street
St. Louis, MO 63101
klfritz@lashlybaer.com
dmannion@lashlybaer.com
Attorneys for Defendants



                                                                 /s/ Brent E. Labovitz




                                                        2
                                        {483897 / 090039}
